Exhibit 99.1 Press Release Dated April 19, 2017 NEWS RELEASE April 19, 2017 Farmers Capital Bank Corporation Announces First Quarter Earnings GAAP Quarterly Net Income $3.3 Million; Non-GAAP Adjusted Net Income $3.6 Million Frankfort, Kentucky – Farmers Capital Bank Corporation (NASDAQ: FFKT) (the “Company”) reported net income of $3.3 million or $.44 per common share for the quarter ended March 31, 2017. Net income for the current quarter increased $784 thousand or 30.8% compared to the quarter ended December 31, 2016, up $.10 on a per common share basis. Compared to the first quarter of 2016, net income in the current quarter decreased $2.9 million or 46.1%, which represents a decline of $.38 per common share. Non-GAAP adjusted net income was $3.6 million or $.48 per common share and $3.1 million or $.41 per common share for the current and linked quarters, respectively. Non-GAAP adjusted net income excludes after-tax expenses related to the Company’s consolidation and integration of its subsidiaries announced during the third quarter of 2016.
